 



Exhibit 10.29

     
(AETNA LOGO) [y30444y3044400.gif]
  Kenneth Meyer
 
  Head of Executive Recruiting
 
  Aetna
 
  151 Farmington Avenue — RSAH
 
  Hartford, CT 06156
January 25, 2007
  Ph: 860-273-0537
 
  Fax: 860-273-4816
 
  MeyerK3@aetna.com

Mr. Joseph M. Zubretsky
160 Riverside Boulevard
Apt# 31F
New York, N.Y. 10069
Dear Joe:
On behalf of Aetna Inc. (the “Company”), I am pleased to offer you the position
of Executive Vice President, Finance, as the planned successor to the Senior
Vice President, Chief Financial Officer. Upon your assumption of that role, you
will become the Executive Vice President, Chief Financial Officer.
You have agreed to commence your employment as soon as practicable, but in no
event later than February 28, 2007. As set forth below, your total annualized
compensation opportunity for 2007 and 2008 (salary, plus bonus at target
performance, plus long-term incentive award at target performance) will have a
target value of $3,900,000 as more fully described below.
Your base salary will be $700,000 per year, payable in accordance with the
Company’s regular payroll practices (currently bi-weekly). Your salary will be
reviewed periodically for a possible salary increase and the Company may also
from time to time review and adjust salaries to reflect appropriate compensation
for each position, provided, however, that your salary may not be reduced by the
Company without your consent, except in the event of a ratable reduction
affecting senior officers of the Company generally.
You will be eligible for consideration for an award under the Company’s annual
incentive program beginning with the 2007 performance year (payable in 2008 as
long as the plan is in effect). Each year thereafter, while you are employed by
the Company, you will be eligible for consideration for additional awards under
the annual incentive program while the plan remains in effect. Your full-year
annual target bonus opportunity will be 100% of your base salary.
In connection with the Company’s long-term incentive awards granted in 2007, at
the next regularly scheduled meeting of the Board of Directors’ Committee on
Compensation and Organization we will recommend that you be granted Aetna stock
appreciation rights (SARs) which we consider as having a total target value of
$1,250,000 on the effective date of the grant. The number of SARs that you will
receive will be based on both a valuation factor (which will be the same as that
used to value SAR grants made to senior executives of the Company generally) and
the closing price of Aetna common stock on the effective date of the grant, in
accordance with Company grant practices. SARs are not exercisable for the first
year after the date of grant and will vest in three equal annual installments.
This grant will be subject to you agreeing to the terms of the award agreement
and the plan.
We will also recommend at the next regularly scheduled meeting of the Board of
Directors’ Committee on Compensation and Organization that you be granted
restricted stock units (RSUs) which we consider as having a total value on the
effective date of the grant of $1,250,000. The

 



--------------------------------------------------------------------------------



 



Joseph M. Zubretsky
January 25, 2007
Page 2
number of RSUs that you will receive will be based on the closing price of Aetna
common stock on the effective date of the grant, in accordance with Company
grant practices. These RSUs will vest in three equal annual installments
beginning on the first anniversary of the grant. The RSU grant will be subject
to you agreeing to the terms of the award agreement and the plan.
In connection with the Company’s long-term incentive program for 2008, and
provided you are an active employee at that time, we will recommend to the Board
of Directors Committee on Compensation and Organization that you receive a
long-term award opportunity at target performance of $2,500,000. This
recommendation will be made at the same time in 2008 as regular long-term
incentive awards are recommended for other senior officers of the Company
generally.
In recognition of your career move, at the next regularly scheduled meeting of
the Board of Directors’ Committee on Compensation and Organization, we will also
recommend that you be granted sign-on Aetna stock appreciation rights (Sign on
SARs) which we consider as having a total target value of $3,000,000 on the
effective date of the grant. The number of Sign on SARs that you will receive
will be based on both a valuation factor (which will be the same as that used to
value SAR grants made to other senior executives of the Company generally) and
the closing price of Aetna common stock on the effective date of the grant, in
accordance with Company grant practices. The Sign on SARs will vest in three
equal annual installments from the date of grant. The Sign on SAR grant will be
subject to you agreeing to the terms of the award agreement and plan.
In addition, at the next regularly scheduled meeting of the Board of Directors’
Committee on Compensation and Organization we will also recommend that you be
granted sign on restricted stock units (Sign on RSUs) which shall have a total
grant value of $3,500,000 on the effective date of the grant. The number of Sign
on RSUs that you will receive will be based on the closing price of Aetna common
stock on the effective date of the grant, in accordance with Company grant
practices. These Sign on RSUs will vest in three equal annual installments from
the date of grant. The Sign on RSU grant will be subject to you agreeing to the
terms of the award agreement and the plan.
Generally, off-cycle grants are awarded on a specified day in the month
following the month in which you were hired. If the month of the grant is a
month in which the Company is in a pre-earnings blackout, the grant will not be
effective until at least two business days after the release of earnings. You
will be sent your grant details along with instructions on how to accept your
grants within two weeks of your grant effective date.
As a part of the Executive Tier of the Aetna Equity based Compensation program,
we encourage you to achieve a certain level of ownership in Company stock to
better align the interests of senior executives with Company shareholders.
Specifically, at the end of a three year period from your start of employment,
we expect you to own shares of stock in the Company with a dollar value greater
than or equal to 300% of your base salary. Under current program guidelines,
vested RSUs and stock held upon exercise of a SAR are counted for purposes of
determining whether an executive has satisfied the ownership expectation. There
are a variety of Company programs currently available to you to build this stock
ownership position. More information about these programs and others are
available on our “My Pay and Benefits” website.

 



--------------------------------------------------------------------------------



 



Joseph M. Zubretsky
January 25, 2007
Page 3
A one-time sign-on payment of $850,000 (less applicable withholding and taxes)
will be made to you after you begin work at Aetna in recognition of your career
move. This payment will be reflected in either your first or the following
paycheck (depending on the payroll cycle and your start date). If you
voluntarily terminate your employment or are terminated for Cause within
6 months of your start date, you will be responsible for repaying the full
amount of your sign-on payment. Additionally, in recognition of forfeited future
dividends, we will provide a one-time additional sign-on payment of $200,000
(less applicable taxes) which will be paid to you after you begin work at Aetna
in recognition of your career move. This payment will be reflected in either
your first or the following paycheck (depending on the payroll cycle and your
start date). If you voluntarily terminate your employment or are terminated for
Cause within 12 months of your start date, you will be responsible for repaying
50% of this additional sign-on payment. Upon receipt of documentation of showing
required repayment, we will also provide reimbursement of up to $125,000 of your
current employer’s sign-on bonus, which you may be required to pay, as a result
of your termination of employment.
In recognition of the forfeiture of your SERP, a $2,800,000 Deferred
Compensation Account bearing interest at same rate as the fixed value fund of
the Company’s 401(k) Plan (currently 5.00%) will be created for you. This
account, together with accrued interest thereon, will vest in increments of 25%
per year on the anniversary of your date of hire. If your employment is
involuntarily terminated by the Company other than for Cause on or before the
second anniversary of your hire date, you will vest as follow: $2,800,000
(together with interest thereon) multiplied by a fraction the numerator of which
shall be the number of months from your date of hire until your termination date
and the denominator shall be forty-eight (48). If your employment is
involuntarily terminated by the Company other than for Cause after the second
anniversary of your hire date, the amount that would have vested in the current
year and the next year will become immediately vested as of your termination
date. The vested amount will be paid to you six (6) months following your
termination of employment with the Company.
You will be eligible to participate in our employee benefits (including fringe
benefits, vacation, qualified pension and qualified and non-qualified 401(k),
life, health, accident and disability) on a basis no less favorable than those
benefits made available generally to senior executives of the Company. Coverage
for medical, dental, life, disability, flexible spending accounts and accident
benefits will become effective on the first of the month following the date you
begin work. If you begin work on the first of the month, your benefits will
become effective immediately. Information on Aetna’s total benefits package
(various benefit programs and services and associated costs) can be accessed at
www.Aetna.com/working (Benefits). Once you begin work, you can enroll for
coverage through our intranet site.
For the purpose of Paid Time Off (PTO) accrual only, you will earn PTO days as
if you had 10 (ten) years of service. In your first partial calendar year of
employment, your PTO accrual will be pro-rated, based on your hire date. PTO
includes time out of the office for vacation, personal time, family illness, and
incidental sick days.
Federal law requires that we verify the employment authorization of all new
employees. On your first day, you must bring appropriate documentation to verify
both your identity and employment eligibility. Please carefully review the
enclosed materials that provide information about certain documents (List of
Acceptable Documents) that you must bring to work on your first day.

 



--------------------------------------------------------------------------------



 



Joseph M. Zubretsky
January 25, 2007
Page 4
You have provided us with a copy of your UnumProvident Corporation Employment
Agreement dated March 16, 2005 (the “UnumProvident Agreement”) and you have
represented that you are not subject to any other employment agreement or
restriction with any present and/or former employers. We have each independently
concluded that Aetna is not a significant competitor of UnumProvident
Corporation. In addition, your primary duties and responsibilities at Aetna will
not relate to the management or operation of the Aetna’s disability insurance
business or any complementary special risk products and services. Therefore,
your future employment at Aetna will not violate §12(a) of the UnumProvident
Agreement. You agree not to use or disclose any UnumProvident confidential
information in any way in the performance of your duties at the Company. In so
agreeing, Aetna will (a) with counsel of its choice reasonably acceptable to
you, assume the defense of and, to the fullest extent permitted by law,
indemnify and hold you harmless from any and all Losses arising from or related
to claims threatened or initiated by UnumProvident for alleged breach of §§12(a)
or 12(c) of the UnumProvident Agreement and/or related common law claims, and
contract claims in connection with the fact of your departure, and (b) reimburse
you for all forfeitures and Losses under §12(b) of the UnumProvident Agreement.
For the purposes of this paragraph, “Losses” shall mean all losses, costs,
damages or expenses incurred or suffered by you (including attorneys’ fees and
tax liabilities relating to any indemnification payment made by Aetna, other
than taxes for payments that relate to a Loss that is a replacement of an amount
that otherwise would have been compensation to you). In the event of any
interruption or cessation (or delay in the commencement) of your employment with
the Aetna due to any legal action by UnumProvident, the Aetna’s obligations
under this agreement shall not be suspended and any such interruption or
cessation (or delay) shall not give Aetna the right to terminate your employment
for Cause. This indemnification obligation shall survive the termination of your
employment with Aetna for any reason other than for Cause.
To protect the Company’s proprietary information, as a condition of your
employment, you will be required to sign and return the attached
Non-Competition, Non-Solicitation, Confidentiality and Assignment Agreement.
Please keep a copy for your records. We have agreed that you will not take any
information or documents of any kind
if/when you resign from your current employer; will return any and all
documents, files and electronic records of any description that relate in any
way to your current employer’s business’ and will not provide to the Company, or
use in the performance of your duties, any confidential information of your
current or any prior employer.
If your employment is involuntarily terminated by the Company during the first
24 months of employment other than for Cause, you will receive payment for
(a) one hundred four (104) weeks of salary (such that at the end of the 104 week
period you shall have received a total 200% of salary), and (b) twenty-four
(24) months of bonus in the amount of 100% of salary (such that at the end of
the 24 month period you shall have received as bonus a total equal to 200% of
salary) all in lieu of amounts payable under any Company severance and salary
continuation benefits plan, upon delivery of a release of any employment-related
claims and covenants in form and substance reasonably satisfactory to the
Company. Such salary continuation and target bonus payments shall be made in
accordance with the Company’s payroll practice then in effect (currently
bi-weekly). If your employment is involuntarily terminated by the Company other
than for Cause after the twenty-fourth (24) month of employment, you will
receive (a) fifty-two (52) weeks of base salary and (b) twelve (12) months of
target bonus (calculated at the rate of 100% of salary continuation) all in lieu
of amounts payable under any Company severance and salary continuation benefits
plan upon delivery of a release of any employment-related claims and covenants
in form and substance reasonably satisfactory to the Company. Further, should
termination occur as a result of a Change in Control, you will be afforded 280G
financial

 



--------------------------------------------------------------------------------



 



Joseph M. Zubretsky
January 25, 2007
Page 5
protection beyond a 10% excess personal tax liability, as set forth in
Exhibit A. In addition, notwithstanding any plan provision or applicable award
agreement to the contrary, upon involuntary termination of employment by the
Company other than for Cause, your Sign on SARs and RSUs will continue to vest
during the applicable severance period provided herein. At the end of such
severance period any remaining unvested Sign on Sars will automatically vest and
any remaining unvested Sign on RSUs will vest on the original vesting date set
forth in the award agreement (without regard to your termination of employment).
The vested Sign on SARs will remain exercisable for the lesser of five (5) years
or the remaining term of the SAR. Upon your involuntary termination of
employment due to death or disability, your Sign on SARs and RSUs will
immediately vest and the Sign on SARs will be exercisable for the lesser of five
(5) years or the remaining term of the SAR.
For the purposes of this Agreement, “Cause” means the occurrence of any one or
more of the following: (a) your willful and continued failure to attempt in good
faith to perform the duties of your position (other than as a result of
incapacity due to physical or mental illness or injury) which failure is not
remedied within fifteen business days of written notice from the Company; (b)
your material gross negligence or willful malfeasance in the performance of your
duties; (c) with respect to the Company, your having been convicted of fraud,
embezzlement, or any other act constituting a felony; or (d) your having been
convicted of a felony which has or is likely to have a material adverse economic
or reputational impact on the Company. For purposes of this definition, no act
or failure to act shall be deemed “willful” unless effected by you without
reasonable belief that such action or failure to act was lawful and in the best
interests of the Company.
If any provision of this agreement (or any award of compensation or benefits
provided under this agreement) would cause you to incur any additional tax or
interest under Section 409A of the Internal Revenue Code, the Company shall
reform such provision to comply with 409A and agrees to maintain, to the maximum
extent practicable without violating 409A of the Code, the original intent and
economic benefit to you of the applicable provision.
This offer and your acceptance of that offer also are contingent upon your
agreement to use the Company’s mandatory/binding arbitration program rather than
the courts to resolve employment-related legal disputes. In arbitration, an
arbitrator instead of a judge or jury resolves the dispute, and the decision of
the arbitrator is final and binding. The enclosed materials should answer any
questions you have about Aetna’s Employment Dispute Arbitration Program. With
respect to claims subject to the arbitration requirement, arbitration replaces
your right and the Company’s right to sue or participate in a lawsuit. You are
advised to, and may take the opportunity to, obtain legal advice before final
acceptance of the terms of this offer. Please complete the enclosed Employment
Dispute Arbitration Acknowledgement form and return it to your hiring manager on
or before your first day of employment.
You should understand that Aetna is an “at will” employer and makes no
representation to you of continued employment. While the Company hopes that its
employment relationship with its employees will be mutually enjoyable and
lasting, the Company may terminate your employment at any time, with or without
cause or notice, and you may do the same. This letter reflects all of the terms
of the Company’s offer of employment and by your acceptance you represent to the
Company that you are not relying on any verbal or other promises, inducements,
representations or other consideration not reflected in this letter.

 



--------------------------------------------------------------------------------



 



Joseph M. Zubretsky
January 25, 2007
Page 6
Your New Employee Orientation will be delivered via Aetna’s intranet on your
start date. Our orientation web-site will provide you with information which
allows you to sign-up for benefits, handle payroll administration functions,
obtain your employee I.D. badge and parking hang tag (where applicable), etc.
Look for the “Welcome to Aetna” e-mail that will start you on your orientation
experience.
Once again, I am delighted to extend this offer to you and look forward to your
acceptance. Please acknowledge your acceptance of this offer by signing the
enclosed copy of this letter, the enclosed copy of the
non-competition/non-solicitation/confidentiality/assignment agreement. and
returning them to me within two (2) days. The terms set forth in this offer are
irrevocable during this two day period and shall not be withdrawn during such
period. If you have any questions, please do not hesitate to call me.
Sincerely,
Aetna Inc.

         
By:
  /s/ Kenneth Meyer    
 
 
 
Kenneth Meyer    

             
Accepted:
  /s/ Joseph M. Zubretsky   Date:   February 6, 2007
 
           
 
  Joseph M. Zubretsky        

c: Ronald A. Williams
Enclosures

 



--------------------------------------------------------------------------------



 



Interoffice Communication
(AETNA LOGO) [y30444y3044402.gif]
Exhibit A

     
To:
  Joseph M. Zubretsky
 
   
Date:
  January 25, 2007
 
   
Subject:
  Change in Control Excise Tax Policy

Pursuant to the offer letter (the “Agreement”) provided to you by Aetna Inc.
(together with any successor, “Aetna”) as of the date hereof setting forth your
severance protection in the event of a change in control, you have agreed that
you will be subject to the Aetna Change in Control Excise Tax Policy for
Selected Officers. This memorandum sets forth the terms of that policy as it
applies to you.

1.   Initial Determinations by Accounting Firm.       In the event that a change
in “the ownership or effective control” of Aetna or “the ownership of a
substantial portion of the assets” of Aetna (a “Change in Ownership”) occurs or
is expected to occur (in either case within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”)), Aetna shall retain a
national accounting firm selected by Aetna and reasonably acceptable to you (the
“Accounting Firm”) to perform the calculations necessary under this memorandum.
The Accounting Firm shall have discretion to retain an independent appraiser
with adequate expertise (the “Appraiser”) to provide any valuations necessary
for the Accounting Firm’s calculations hereunder. Aetna shall pay all the fees
and costs associated with the work performed by the Accounting Firm and any
Appraiser retained by the Accounting Firm. If the Accounting Firm has performed
services for any person, entity or group in connection with the Change in
Ownership, you may select an alternative national accounting firm to be the
Accounting Firm. If the Appraiser otherwise performs work for any of the
entities involved in the Change in Ownership or their affiliates (or has
performed work for any such entity within the three years preceding the
calculations hereunder), then you may select an alternative appraiser of
national stature with adequate expertise to be the Appraiser. The Accounting
Firm shall provide promptly to both Aetna and you a written report setting forth
the calculations required under this memorandum, together with a detail of all
relevant supportive data, valuations and calculations. All determinations of the
Accounting Firm shall be binding on you and Aetna. When making the calculations
required hereunder, you shall be deemed to pay:

  •   Federal income taxes at the highest applicable marginal rate of Federal
income taxation for the taxable year for which any such calculation is made, and
    •   any applicable state and local income taxes at the highest applicable
marginal rate of taxation for the taxable year for which any such calculation is
made, net of the maximum reduction in Federal income taxes which could be
obtained from deduction of such state and local taxes.

 



--------------------------------------------------------------------------------



 



    The Accounting Firm shall determine (the “Initial Determination”):

  (i)   the aggregate amount of all payments, benefits and distributions
provided by Aetna to you or for your benefit, whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or any other
agreement, plan or arrangement of Aetna or otherwise (other than any payment
pursuant to this memorandum) which are in the nature of compensation and
contingent upon a Change in Ownership (valued pursuant to Section 280G of the
Code) (collectively the “Payments”); and

  (ii)   the maximum amount of the Payments you would be entitled to receive
without being subject to the excise tax imposed by Section 4999 of the Code (the
“Payment Cap”) (such excise tax, together with any interest or penalties with
respect to such excise tax, are hereinafter collectively referred to as the
“Excise Tax”).

2.   Initial Treatment of Payments.

  (a)   If the amount of the Payments does not exceed the Payment Cap, you shall
be entitled to receive the full amount of the Payments.     (b)   If the amount
of the Payments exceeds the Payment Cap by less than 10% of the Payment Cap
amount, then, notwithstanding anything to the contrary, the amount of the
Payments payable to you shall be reduced to the amount of the Payment Cap. In
the event that the Payments are subject to reduction hereunder, you shall have
the right to designate which of the Payments will be reduced or eliminated.    
(c)   If the amount of the Payments exceeds the Payment Cap by more than 10% of
the Payment Cap amount, then the amount of the Payments you are entitled to
receive shall not be reduced and Aetna shall pay to you an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by you of all taxes
(including any interest and penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment you retain an amount
of the Gross-Up Payment equal to the Excise Tax imposed upon the Payments. All
determinations required to be made as to whether a Gross-Up Payment is required
and the amount of such Gross-Up Payment shall be made by the Accounting Firm.

3.   Redeterminations Based on IRS or Court Ruling.       If after the date of
the Initial Determination (A) you become entitled to receive additional Payments
(including, without limitation, severance) contingent upon the same Change in
Ownership, or (B) you become subject to the terms of any final binding agreement
between you and the Internal Revenue Service or any decision of a court of
competent jurisdiction which is not appealable or for which the time to appeal
has lapsed (a “Final Determination”) and which is contrary to the Initial
Determination, then based upon such additional Payments or such Final
Determination (as the case may be), the Accounting Firm shall recalculate:

  (i)   the aggregate Payments (such recalculated amount, the “Redetermined
Payments”); and

 



--------------------------------------------------------------------------------



 



  (ii)   the maximum amount of the Redetermined Payments you would be entitled
to receive without being subject to the excise tax imposed by Section 4999 of
the Code (the “Redetermined Payment Cap”) (such excise tax, together with any
interest or penalties with respect to such excise tax, are hereinafter referred
to as the “Redetermined Excise Tax”).

4.   Reconciliations Based on Redeterminations.

  (a)   If the Redetermined Payment Cap is greater than the Payment Cap (and
your Payments were reduced pursuant to paragraph 2(b)), then Aetna shall
promptly pay you the amount by which the Redetermined Payments Cap exceeds the
Payment Cap, together with interest on such difference at the applicable Federal
rate (as defined in Section 1274(d) of the Code) (the “Federal Rate”) from the
original Payment due date to the date of actual payment of the difference by
Aetna.     (b)   If the aggregate value of the Redetermined Payments exceeds the
Redetermined Payment Cap by less than 10%, then, notwithstanding anything to the
contrary, the amount of the Redetermined Payments that you are entitled to
receive and retain shall be reduced to the amount of the Redetermined Payment
Cap. In the event that the Redetermined Payments are subject to reduction under
this paragraph and any such portion of the Redetermined Payments have no yet
been paid to you, you shall have the right to designate which

      portion of such unpaid Redetermined Payments should be reduced or
eliminated. If you have previously received any Payments in excess of the
Redetermined Payment Cap, such excess Payments shall be deemed for all purposes
to be a loan to you made on the date of receipt of such excess Payments, which
you shall have an obligation to repay to Aetna on demand, together with interest
on such amount at the applicable Federal rate (as defined in Section 1274(d) of
the Code) from the date of your receipt of such excess Payments to the date of
repayment by you. Notwithstanding the foregoing, if any portion of such excess
Payments which is to be refunded to Aetna has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to you, and interest payable to Aetna
shall not exceed interest received or credited to you by such tax authority for
the period it held such portion. In addition, if, pursuant to a Final
Determination, any such excess Payments are not deemed a loan and as a result
you are subject to Redetermined Excise Tax, then you shall be treated as if the
aggregate value of the Redetermined Payments exceeds the Redetermined Payment
Cap by more than 10% under paragraph 3(c) and you shall be entitled to the
Supplemental Gross-Up Payment, subject to all the attendant conditions set forth
below.     (c)   If the aggregate value of the Redetermined Payments exceeds the
Redetermined Payment Cap by more than 10%, then the amount of the Redetermined
Payments you are entitled to receive and retain shall not be reduced and Aetna
shall pay to you an additional payment (a “Supplemental Gross-Up Payment”) in an
amount such that after payment by you of all taxes (including any interest and
penalties imposed with respect to such taxes), including any Redetermined Excise
Tax, imposed on the Supplemental Gross-Up Payment you retain an amount of the
Supplemental Gross-Up Payment; provided that if you have previously received a
Gross-Up Payment, the amount of the Supplemental Gross-Up Payment shall be
reduced by the amount of the Gross-Up Payment you previously received, so that
you will be fully reimbursed, but will not receive duplicative reimbursements.
If, however, the Excise

 



--------------------------------------------------------------------------------



 



      Tax exceeds the Redetermined Excise Tax, you shall have an obligation to
repay to Aetna. Notwithstanding the foregoing, in the event any portion of the
Gross-Up Payment to be refunded to Aetna has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to you. You and Aetna shall mutually
agree upon the course of action to be pursued (and the method of allocating the
expenses thereof) if your good faith claim for refund or credit is denied.

5.   Procedures With Respect to IRS Claims.       You shall notify Aetna in
writing of any claim by the Internal Revenue Service relating to any unpaid
excise tax applicable to the Payments. Such notification shall be given as soon
as practicable but no later than twenty business days after you know of such
claim and shall apprise Aetna of the nature of such claim, any assessment under
such claim and the date on which such assessment is requested to be paid. You
shall not pay such claim prior to the expiration of the thirty day period
following the date on which you give such notice to Aetna (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If Aetna notifies you in writing prior to the expiration of such period
that it desires to contest such claim, you shall:

  (a)   give Aetna any information reasonably requested by Aetna relating to
such claim,     (b)   take such action in connection with contesting such claim
as Aetna shall reasonably request in writing from time to time including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by Aetna,     (c)   cooperate with Aetna in good
faith in order effectively to contest such claim, and     (d)   permit Aetna to
participate in any proceedings relating to such claim;

    provided, however, that Aetna shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold you harmless, on an after-tax
basis, for any Excise Tax, Redetermined Excise Tax or income tax, including
interest and penalties with respect thereto, imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing, Aetna shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct you to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and you agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Aetna shall determine; provided, however, that if Aetna
directs you to pay such claim and sue for a refund, Aetna shall advance the
amount of such payment to you, on an interest-free basis, and shall indemnify
and hold you harmless, on an after-tax basis, from any Excise Tax, Redetermined
Excise Tax or income tax, including interest and penalties with respect thereto,
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of you

 



--------------------------------------------------------------------------------



 



    with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, Aetna’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and you shall be entitled to settle or contest, as the case
may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.       If after the receipt by you of an amount advanced by
Aetna pursuant to the foregoing, you become entitled to receive any refund with
respect to such claim, you shall (subject to Aetna’s complying with the
requirements of above with respect to any contestation of an excise tax claim)
promptly pay to Aetna the amount of such refund (together with any interest paid
or credited thereon by the taxing authority after deducting any taxes applicable
thereto). If, after the receipt by you of an amount advanced by Aetna hereunder,
a determination is made that you shall not be entitled to any refund with
respect to such claim and Aetna does not notify you in writing of its intent to
contest such denial of refund prior to the expiration of thirty days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of the Supplemental Gross-Up Payment required to be paid hereunder.
The forgiveness of such advance shall be considered part of the Supplemental
Gross-Up Payment and subject to gross-up for any taxes (including interest or
penalties) associated therewith.       The terms of this document shall not be
amended, modified or curtailed without your written consent.



--------------------------------------------------------------------------------



 



Aetna’s Employment Dispute Arbitration Program
Following are the provisions of Aetna’s Employment Dispute Arbitration Program:

1.   Except as otherwise specified, all employment-related legal disputes
between employees and the Company will be submitted to and resolved by binding
arbitration, and neither the employee nor the company will file or participate
as an individual party or member of a class in a lawsuit in any court against
the other with respect to such matters. This shall apply to claims brought on or
after the date the employee becomes subject to this Program, even if the facts
and circumstances relating to the claim occurred prior to that date and
regardless of whether the employee or the Company previously filed a
complaint/charge with a government agency concerning this claim.   2.   For
purposes of this Program, the “Company” includes Aetna Inc., its subsidiaries
and related companies, their predecessors, successors and assigns, and those
acting as representatives or agents of those entities. “Employee” includes
current and former employees of the Company.   3.   This Program does not apply
to workers’ compensation claims, unemployment compensation claims, and claims
under the Employee Retirement Income Security Act of 1974 (“ERISA”) for employee
benefits. A dispute as to whether this Program applies must be submitted to the
binding arbitration process set forth in this Program.   4.   The employee
and/or the Company may seek emergency or temporary injunctive relief from a
court in accordance with applicable law. However, after the court has issued a
ruling concerning the emergency or temporary injunctive relief, the employee and
the Company shall be required to submit the dispute to binding arbitration
pursuant to this Program.   5.   Unless otherwise agreed, the arbitration will
be administered by the American Arbitration Association (the “AAA”) and will be
conducted pursuant to the AAA’s National Rules for the Resolution of Employment
Disputes (the “Rules”), as modified in this Program in effect at the time the
request for arbitration is filed. For more information, visit the AAA website .
  6.   If the Company initiates a request for arbitration, the Company will pay
all of the administrative fees and costs charged by the AAA, including the
arbitrator’s compensation and charges for hearing room rentals, etc. If the
employee initiates a request for arbitration or submits a counterclaim to the
Company’s request for arbitration, the employee shall be required to contribute
One Hundred Dollars ($100.00) to those administrative fees and costs, payable to
the AAA at the time the employee’s request for arbitration or counterclaim is
submitted. The Company may increase the contribution amount to no more than the
maximum permitted under the AAA rules then in effect. In all cases, the employee
and the Company shall be responsible for payment of any fees assessed by the
arbitrator as a result of that party’s delay, request for postponement, failure
to comply with the arbitrator’s rulings and for other similar reasons.   7.  
The employee and the Company may choose to be represented by legal counsel in
the arbitration process and shall be responsible for their own legal fees,
expenses and costs. However, the arbitrator shall have the same authority as a
court to order the employee or the Company to pay some or all of the other’s
legal fees, expenses, and costs, in accordance with applicable law.   8.  
Unless otherwise agreed, there shall be a single arbitrator, selected by the
employee and the Company from a list of qualified neutrals furnished by the AAA.
If the employee and the Company cannot agree on an arbitrator, one will be
selected by the AAA.

 



--------------------------------------------------------------------------------



 



9.   Unless otherwise agreed, the arbitration hearing will take place in the
city where the employee works or last worked for the Company. If the employee
and the Company disagree as to the proper locale, the AAA will decide.   10.  
The employee and the Company shall be entitled to conduct limited pre-hearing
discovery. Each may take the deposition of one person and anyone designated by
the other as an expert witness. The party taking the deposition shall be
responsible for all associated costs, such as the cost of a court reporter and
the cost of an original transcript. Each party also has the right to submit one
set of ten written questions (including subparts) to the other party, which must
be answered under oath, and to request and obtain all documents on which the
other party relies in support of its answers to the written questions.
Additional discovery may be permitted by the arbitrator upon a showing that it
is necessary for that party to have a fair opportunity to present a claim or
defense.   11.   The arbitrator shall apply the same substantive law that would
apply if the matter were heard by a court and shall have the authority to order
the same remedies (but no others) as would be available in a court proceeding.
The time limits for requesting arbitration or submitting a counterclaim and the
administrative prerequisites for filing an arbitration claim or counterclaim are
the same as they would be in a court proceeding. The arbitrator shall have the
authority to consider and decide dispositive motions (motions seeking a decision
on some or all of the claims or counterclaims without an arbitration hearing).  
12.   All proceedings, including the arbitration hearing and decision, are
private and confidential, unless otherwise required by law. Arbitration
decisions may not be published or publicized without the consent of both the
employee and the Company.   13.   Unless otherwise agreed, the arbitrator’s
decisions will be in writing with a brief summary of the arbitrator’s opinion.  
14.   The arbitrator’s decision is final and binding on the employee and the
Company. After the arbitrator’s decision is issued, the employee or the Company
may obtain an order of judgment from a court and may obtain a court order
enforcing the decision. The arbitrator’s decision may be appealed to the courts
only under the limited circumstances provided by law.   15.   If the employee
previously signed an agreement, including but not limited to an employment
agreement, containing arbitration provisions, those provisions are superseded by
the arbitration provisions of this Program.   16.   If any provision of this
Program is found to be void or otherwise unenforceable, in whole or in part,
this shall not affect the validity of the remainder of the Agreement. All other
provisions shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



Questions and Answers about Aetna’s Employment Dispute Arbitration Program

    You are being asked to agree to use binding arbitration to resolve
employment-related legal disputes that may arise between you and the Company.
The following questions and answers are designed to provide additional
information about Aetna’s Employment Dispute Arbitration Program. Arbitration
affects your legal rights and you may want to obtain legal advice before making
your decision.   1.   What is arbitration?       In arbitration, each side
presents its position in a formal, confidential hearing to an impartial, outside
arbitrator whom they have selected. The process often involves the testimony of
witnesses, depositions, and the formal introduction of evidence. The arbitrator
then makes a final, binding decision.   2.   Why does Aetna want to use binding
arbitration?       The Company’s goal is to resolve employment-related disputes
between Aetna and its employees in a fair, cost-effective and prompt manner. The
Company believes binding arbitration will better achieve those objectives than
the traditional litigation process. Many companies, including a number of our
competitors (such as CIGNA, Wellpoint and United Healthcare) have implemented
binding arbitration programs in recent years.   3.   Does this mean that if I
have an employment-related legal dispute with Aetna and it is not resolved
through less formal means, the dispute will not be decided by a judge or jury?  
    Yes. While some disputes are not subject to the arbitration provisions, all
“covered” disputes will be submitted to a neutral arbitrator who will use the
American Arbitration Association’s (AAA’s) National Rules for the Resolution of
Employment Disputes, as modified by Aetna’s Employment Dispute Arbitration
Program and will make a final and binding decision. These Rules are available
online at the
AAA Website, and we encourage you to read them carefully.   4.   Will the
arbitrator have the authority to award the same type of monetary and
non-monetary relief as a judge or jury?       Yes. The arbitrator will be able
to award the same types of relief as a judge or jury. Likewise, the arbitrator
cannot grant remedies that are unavailable in court.   5.   What if I disagree
with the arbitrator’s decisions? Can I appeal to a court?       Except in very
limited circumstances (for example, where fraud on the part of the arbitrator is
claimed), an arbitrator’s decision is final and binding on both the employee and
the Company. One reason why arbitration generally results in a more prompt
outcome is that in most situations the arbitrator’s decision is not subject to
appeal by either party.   6.   Will I have as much time to file an arbitration
claim as I would to file a lawsuit?       Yes. The time limits are the same as
they would be in a court proceeding.   7.   Who pays for the arbitration costs?
      Except for a nominal administration fee that must be paid by an employee
at the time of filing an arbitration claim with the AAA, Aetna pays the fees and
expenses charged by the AAA, including the neutral arbitrator’s compensation.
Each party is required to pay fees assessed as a result of its own delay,
request for postponement/cancellation of a scheduled hearing or failure to
comply with an arbitrator’s rulings, etc.

 



--------------------------------------------------------------------------------



 



8.   If I decide to be represented by a lawyer in the arbitration proceeding,
who pays my legal fees?       Just as in the traditional legal process, each
party may choose to be represented by counsel and is responsible for payment of
its own legal fees. However, the arbitrator has the same authority as a judge to
order one party to pay the other party’s legal fees and/or costs and expenses.  
9.   What if I am already subject to an arbitration requirement in another
employment agreement I have with the Company?       The current agreement
replaces any and all arbitration clauses contained in other employment
agreements you may have with the Company.   10.   Do the arbitration provisions
cover only future claims I may have?       Any “covered” employment-related
claims that you bring on or after the date you become subject to Aetna’s
Employment Dispute Arbitration Program is subject to arbitration, even if the
facts and circumstances surrounding the claim occurred earlier and regardless of
whether you previously filed a complaint/charge with a government agency
concerning the claim.   11.   Do the arbitration provisions also cover
employment-related claims that Aetna may have against me?       Yes. The
provisions are mutual and also require Aetna to arbitrate any “covered”
employment-related claims it may have against you.   12.   Do the arbitration
provisions preclude me from filing a charge with the Equal Employment
Opportunity Commission (EEOC) or a similar agency?       No. The arbitration
provisions do not preclude you from filing a charge with the EEOC or similar
agency. In fact, if filing a charge or complaint with a government agency would
otherwise be required before filing a lawsuit, the same requirement must be met
before filing an arbitration claim.       If I have additional questions as to
how the arbitration program works, who should I contact?       You may contact
Aetna HR Services at 1-800-238-6247.

 



--------------------------------------------------------------------------------



 



Aetna Employment Dispute Arbitration Program
Acknowledgement
I acknowledge that:

  •   My offer of employment was contingent upon my agreement to use Aetna’s
mandatory/binding arbitration program rather than the courts to resolve
employment-related legal disputes. I agree to do so.     •   I received a
description of Aetna’s Employment Dispute Arbitration Program and accompanying
Questions and Answers and was offered an opportunity to review these materials.
    •   I was advised that with respect to claims subject to arbitration,
arbitration replaces my right and the Company’s right to sue or participate in a
lawsuit. I was further advised of my right to obtain legal advice about
arbitration before accepting the terms of my job offer.

Employee Name (print): Joseph M. Zubretsky
Employee Signature: /s/ Joseph M. Zubretsky
Date Signed: February 6, 2007
Signature of Parent or Legal Guardian
If Applicant is a Minor:  
Date Signed:  
Complete all sections of this Acknowledgement form and return it to your manager
for retention in your personnel file.

 



--------------------------------------------------------------------------------



 



NON-COMPETITION, NON-SOLICITATION, CONFIDENTIALITY AND ASSIGNMENT AGREEMENT
WHEREAS, I, Joseph M. Zubretsky, as an executive of Aetna Inc. or one of its
subsidiaries or affiliates (collectively, the “Company”), will be entrusted with
knowledge of the Company’s information and materials described below, and will
be trained and instructed in the Company’s particular operational methods; and
WHEREAS, I am desirous of being in the Company’s employment as an at-will
employee;
NOW, THEREFORE, in consideration of my employment with the Company, the Company
providing to me Confidential Information as described below and other good and
sufficient consideration, I hereby covenant and agree as follows:

  1.   I covenant and agree that so long as I am employed with the Company and
for a period of twelve (12) months after my employment with the Company has been
terminated for any reason, whether with or without cause and whether voluntarily
or involuntarily, I will not directly or indirectly, (a) engage in the ownership
(except less than 1% of the outstanding capital stock of any publicly traded
company) of, (b) become an employee of, or (c) act as a consultant or contractor
to, any competitor of the Company engaged in health care business (“Competitor”)
For purposes of Paragraph 1 of this Agreement “Competitor” shall mean the four
companies on a list provided by the Company to the Executive (the “Specified
Entities”). The initial list of Specified Entities shall be provided
simultaneous with execution of this Agreement. The Specified Entities may be
changed by the Company from time to time (but shall never be more than four) by
delivering a new list to you, provided that any change in the list delivered to
you within 90 days prior to or at any time after termination of your employment
with the Company shall be null and void. Everywhere in this Agreement, a
“Competitor” is any company or organization that develops, administers,
operates, offers or solicits offers regarding medial, pharmacy, dental,
behavioral health, group life, long-term care and disability, medical
management, networks, insurance or plans to employers, employees or individuals.
The Company does not intend to enforce the restrictions in this paragraph to the
extent (a) such enforcement would violate applicable law or (b) the restrictions
are invalid or void under applicable law.     2.   I covenant and agree that for
a period of twenty-four (24) months after my employment with the Company has
been terminated for any reason, whether with or without cause and whether
voluntarily or involuntarily, I will not directly or indirectly (a) solicit or
aid in the solicitation of any employee of the Company, (b) solicit or aid in
the solicitation on behalf of a Competitor of any customer of the Company,
provided, however, that this limitation shall only apply with respect to a
product or service which is in competition with a product or service of the
Company or an affiliate either directly or indirectly, or (c) induce any health
care supplier or provider, broker or agent of the Company to cease or curtail
providing services to the Company. The company does not intend to enforce the
restrictions in this paragraph to the extent (a) such enforcement would violate
applicable law or (b) the restrictions are invalid or void under applicable law.
    3.   The Company agrees to provide me with access to the Company’s trade
secrets, confidential information, and proprietary materials which may include
but is not limited to the following categories of information and materials:
methods, procedures, computer programs, databases, customer lists and
identities, provider lists and identities, employee

 



--------------------------------------------------------------------------------



 



      lists and identities, processes, premium and other pricing information,
research, payment rates, methodologies, contractual forms, and other information
which is not publicly available generally and which has been developed or
acquired by the Company with considerable effort and expense (“Confidential
Information”). I covenant and agree to hold all of the foregoing trade secrets,
confidential information and proprietary materials in the strictest confidence
and shall not disclose, divulge or reveal the same to any person or entity
during the term of my employment with the Company or at any time thereafter.    
4.   I understand that I am an at-will employee and that either I or the Company
may terminate our employment relationship at any time, with or without cause or
notice. Upon such termination, and prior to such termination upon request of the
Company, I shall immediately return to the Company all Company property,
documentation, trade secrets, confidential information and proprietary materials
in my possession, custody or control, and shall return any copies thereof. After
termination of my employment with the Company, I further agree to cooperate
reasonably with all matters requested by the Company within the scope of my
employment with the Company.     5.   The purpose of this Agreement, among other
things, is to protect the Company from unfair or inappropriate competition and
to protect its trade secrets, confidential information and business
relationships. I agree that if the scope of enforcement of this Agreement is
ever disputed, a court or other competent trier of fact may modify and enforce
it to the extent it believes is lawful and appropriate.     6.   I acknowledge
that all original works of authorship that are made by me (solely or jointly
with others) within the scope of my employment and which are protectable by
copyright are “works made for hire” as that term is defined in the United States
Copyright Act (17 U.S.C., Section 101). I further acknowledge that, while
employed by the Company, I may develop ideas, inventions, innovations,
procedures, methods, know-how or other works which relate to the Company’s
current or are reasonably expected to relate to the Company’s future business
that may be patentable. To the extent any such works may be patentable, I agree
that the Company may file and prosecute any application for patents in my name
and that I will, on request, assign to the Company (and take all such further
steps as may be reasonably necessary to perfect the Company’s sole and exclusive
ownership of) any such application and any patents resulting therefrom.     7.  
I acknowledge that compliance with this Agreement is necessary to protect the
business and good will of the Company and that any actual or prospective breach
will cause injury or damage to the Company which may be irreparable and for
which money damages may not be adequate. I therefore agree that if I breach or
attempt to breach this Agreement, the Company shall be entitled to obtain
temporary, preliminary and permanent equitable relief, without bond, to prevent
irreparable harm or injury, and to money damages, together with any and all
other remedies available under applicable law. I understand that I shall be
liable to pay the Company’s reasonable attorneys’ fees and costs in any
successful action to enforce this agreement.     8.   Any controversy or claim
arising out of or relating to this Agreement or the breach, termination, or
validity thereof, except for temporary, preliminary, or permanent injunctive
relief or any other form of equitable relief, shall be settled by binding
arbitration administered by the American Arbitration Association (“AAA”) and
conducted pursuant to

2



--------------------------------------------------------------------------------



 



      the AAA’s National Rules for Dispute Resolution, as modified in Aetna’s
Employment Dispute Arbitration Program in effect at the time the request for
arbitration is filed.     9.   This Agreement shall be construed in accordance
with the laws of the State of Connecticut. I hereby irrevocably consent to the
personal jurisdiction of the courts of the State of Connecticut, it being
acknowledged that the Company maintains its headquarters in said location.    
10.   This Agreement constitutes the entire understanding and agreement between
the parties with respect to the subject matter hereof, and no verbal or other
statements, inducements or representations have been made or relied upon by any
party. No modifications or change hereby shall be binding upon any party unless
in writing executed by all parties.     11.   I acknowledge that the Company is
relying upon my foregoing commitments and obligations in revealing trade secrets
and confidential information to me, in making any future annual bonus or salary
increase and/or any other payments to me, and in otherwise employing me.

IN WITNESS WHEREOF, the parties, intending to be legally bound, state that they
understand this agreement, enter into it freely, and have duly executed it
below.

                      Executed by:       Accepted by:     Joseph M. Zubretsky  
    AETNA INC.    
 
                   
/s/ Joseph M. Zubretsky
      By:   /s/ Kenneth Meyer                          
(Signature)
          Kenneth Meyer        
 
                   
Joseph M. Zubretsky
          January 25, 2007                      
(Printed Name)
          (Date)    
 
                   
 
(Title)
                   
February 6, 2007
                   
 
(Date)
                   

3